FILED
                            NOT FOR PUBLICATION                             AUG 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50158

               Plaintiff - Appellee,             D.C. No. 3:10-cr-00306-JLS

  v.
                                                 MEMORANDUM *
HECTOR GONZALEZ-CORELLA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Hector Gonzalez-Corella appeals from the district court’s judgment and

challenges the 63-month sentence and 3-year term of supervised release imposed

following his guilty-plea conviction for being a deported alien found in the United




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. §

1291, and we affirm.

      Gonzalez-Corella contends that the district court erred by imposing a

16-level increase pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii) for his prior robbery

conviction under section 211 of the California Penal Code. As Gonzalez-Corella

concedes, this argument is foreclosed by United States v. Flores-Mejia, 687 F.3d
1213, 1214-16 (9th Cir. 2012). We decline Gonzalez-Corella’s request that we

seek en banc review of this issue.

      Gonzalez-Corella also contends that the three-year term of supervised

release is substantively unreasonable in light of U.S.S.G. § 5D1.1(c). The district

court did not abuse its discretion in imposing Gonzalez-Corella’s term of

supervised release. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence is substantively reasonable in light of the totality of the circumstances,

including Gonzalez-Corella’s extensive criminal history and the need for additional

deterrence. See id.; U.S.S.G. § 5D1.1 cmt. n.5 (the district court should consider

imposing supervised release on a deportable alien “if the court determines it would

provide an added measure of deterrence and protection”).

      AFFIRMED.




                                           2                                    12-50158